ORDER

The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Sixth Judicial Circuit as to the applicant’s admission to the Bar of Maryland, the written materials provided to the Court by the applicant, and the oral argument of applicant’s counsel presented at a hearing held before this Court on July 22, 1999, it is this 2nd day of August, 1999
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations be, and they are hereby, accepted, and it is further
ORDERED, that Mark Lewis Alexander, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.